DECISION
The application of the above-named defendant for a review of the sentence of 40 years imposed on January 11, 1982, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall remain the same as originally imposed.
The sentence was justified by the facts of the incident particularly in view of the reduction of the offense from that of Deliberate Homicide to Mitigated Deliberate Homicide.
We wish to thank Mr. Anthony Keast, Attorney at Law, for his assistance to the Defendant and to this Court.
*12SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, Mark Sullivan